Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application
Claims 1-20 have been examined in this application. This communication is the first action on the merits.


Allowable Subject Matter
Claims 5-8 12-15, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/6/2021 is in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 9, 16 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over DeMattei (9639861).
	As per Claims 1, 9, 16, DeMattei discloses a computer readable medium, method and system comprising:
	a non-transitory memory; one or more hardware processor coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising:  (at least fig9 and associated text, at least col4, lines 15-30)
	detecting, in a text based communication platform, a message including an entry or selection of at least one emoji;   (at least col5, lines 1-20: “transmits a text message, an SMS message…selects a keyword input at block 202”,  col5, lines 40-50: “the key word or key words (which may also include…icons, emoticons”; an emoticon is construed as an emoji)
	displaying, based on at least the entry or selection of the at least one emoji, a set of actions associated with the at least one emoji;  (at least fig11 and associated text; icons 1024 and 1028 are construed as actions associated with the selected emoji)
	receiving a selection of one more actions from the set of actions;  (at least fig11 and associated text; icons 1024 and 1028 are construed as actions associated with the selected emoji – an action is selected by the user)

	sending, in response to receiving the request, the message to a recipient;  (at least fig11-12 and associated text, abstract)
	applying, upon sending the message to the recipient, the one or more actions to an account of the recipient.   (at least col 10, lines 10-30: “ the sender has the option to also add a gift card 1028. This feature includes the addition of a redeemable gift card that can be incorporated into and sent along with the message to the recipient. The recipient can utilize the gift card, once received. For instance, the gift card may be an electronic credit that goes to the recipient's PAYPAL account or other account utilized for making payments to physical stores and/or online stores.”)
	As per Claim 3, DeMattei discloses:
	the one or more actions, when applied, deposits a credit into the account of the recipient.  (at least col 10, lines 10-30: “ the sender has the option to also add a gift card 1028. This feature includes the addition of a redeemable gift card that can be incorporated into and sent along with the message to the recipient. The recipient can utilize the gift card, once received. For instance, the gift card may be an electronic credit that goes to the recipient's PAYPAL account or other account utilized for making payments to physical stores and/or online stores.”)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable in view of DeMattei (9639861) in further view of Rubinstein et al. (8918339).
As per Claims 2, 10, 17, DeMattei teaches displaying a set of actions associated with an emoji - at least fig11 and associated text; icons 1024 and 1028 are construed as actions associated with the selected emoji.
Rubinstein further teaches:
	determining that an account associated with the text based communication platform is registered with an emoji system
	and displaying an action upon determining that the account associated with the text based communication platform is registered with the emoji system.   (at least abstract, col8, lines 35-55,    “When the emoji association module 240 receives a request to associate emoji with an object, the emoji association module 240 presents one or more emoji from the emoji store 235 to the user. When a user selects an emoji, the emoji association module determines if compensation is to be received to associate the selected emoji with an object and obtains payment information from the user if compensation is to be received. The emoji association module 240 also stores a connection between the selected emoji, the object, and the user in the edge store”, col1, lines 55-67: “the user selects an emoji from the presented emoji. In one embodiment, the social networking system prompts the user for 
	It would have been obvious for someone skilled in the art at the time of filing to modify DeMattei’s feature of displaying a set of actions associated with an emoji, with Rubinstein’s feature of determining that an account associated with the text based communication platform is registered with an emoji system and displaying an action upon determining that the account associated with the text based communication platform is registered with the emoji system, to associate an emoji with a content item , and to allow for, when certain emojis are selected, for the system to prompt the sender for compensation/requests for compensation from an entity associated with the selected emoji – Rubinstein, abstract.

Claims 4 , 11 , 18 are rejected under 35 U.S.C. 103 as being unpatentable in view of DeMattei (9639861) in further view of Isaacson et al. (20120150615).
As per Claims 4,  11, 18, Isaacson further teaches:
	the credit is deposited in a form of a voucher.  (at least para 79 – coupon discount is deposited to the recipient’s account)
	It would have been obvious for someone skilled in the art at the time of filing to modify DeMattei’s existing features, with Isaacson’s feature of the credit is deposited in a form of a voucher, to allow for a sender to send a coupon to a recipient, and for the coupon to be deposited in the recipient’s account – Isaacson, para 79.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ostermann et al. (6990452) teaches sending multimedia messages using emoticons, and associating actions with the inserted emoticons.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandru Cirnu whose telephone number is (571) 272-7775.  The examiner can normally be reached on 8:00 AM - 5:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Alexandru Cirnu/

1/4/2021